Opinion issued March 14, 2013




                                     In The

                               Court of Appeals
                                     For The

                           First District of Texas
                            ————————————
                               NO. 01-11-00321-CV
                            ———————————
                         JEFFREY O. OLLEY, Appellant
                                       V.
                     RAAMCO TX. PROPERTIES, Appellee



                On Appeal from the County Civil Court at Law No. 2
                              Harris County, Texas
                          Trial Court Cause No. 926925


                           MEMORANDUM OPINION

      Appellant, Jeffrey O. Olley, appealed from the trial court’s judgment signed

April 5, 2011. Because the trial court subsequently granted the motion for nonsuit

filed by appellee, Raamco Tx. Properties, we dismiss the appeal for lack of

jurisdiction.
      “[A] suit can become moot at any time, including on appeal, and . . . courts

have an obligation to take into account intervening events that may render a

lawsuit moot.” Heckman v. Williamson Cnty., 369 S.W.3d 137, 166–67 (Tex.

2012). With exceptions not applicable to the instant proceeding, “a court cannot

decide a case that has become moot during the pendency of the litigation.” Id. at

162. A case is moot if there ceases to be “a justiciable controversy between the

parties—that is, if the issues presented are no longer ‘live,’ or if the parties lack a

legally cognizable interest in the outcome.” Id. If a proceeding becomes moot, the

court must dismiss the proceeding for want of jurisdiction. Id.

      On January 22, 2013, the district clerk filed a supplemental record, reflecting

that the trial court granted appellant’s motion for new trial and then granted

appellee’s motion for non-suit. “A plaintiff has an absolute and unqualified right

to take a nonsuit, as long as the defendant has not made a claim for affirmative

relief.” Quanto Int’l Co. v. Lloyd, 897 S.W.2d 482, 484–85 (Tex. App.—Houston

[1st Dist.] 1995, orig. proceeding); see also TEX. R. CIV. P. 162. A trial court has

no discretion to deny a plaintiff’s motion for nonsuit when, as here, the defendant

has not made a claim for affirmative relief. See Travelers Ins. Co. v. Joachim, 315
S.W.3d 860, 862 (Tex. 2010). A nonsuit “renders the merits of the nonsuited case

moot.” Id. Mootness deprives the court of jurisdiction. See Valley Baptist Med.

Ctr. v. Gonzalez, 33 S.W.3d 821, 822 (Tex. 2000).

                                          2
       On January 28, 2013, we notified appellant that there did not appear to be a

justiciable controversy remaining between the parties that would be resolved by the

appeal. See State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245–46 (Tex. 1994)

(stating that, “for a controversy to be justiciable, there must be a real controversy

between the parties that will be actually resolved by the judicial relief sought”).

We notified appellant that the appeal was subject to dismissal for want of

jurisdiction unless he filed a response within 10 days showing grounds for

continuing the appeal. See TEX. R. APP. P. 42.3(a). Appellant did not respond.

      Accordingly, we dismiss the appeal for lack of jurisdiction. We dismiss any

pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                         3